Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (JP Pat Doc. 2005-286171, A) hereinafter Uchida et al.
Uchida et al teach a rotary component mounting apparatus including a mounting apparatus which has suction nozzles. The mounting apparatus (100) has a robot (39), a component transferring head (32) mounted on the robot (39), a component feeder (35) wherein component feeders (33) are arranged in an X-axis direction, a plurality of head units (61, 63) provide on the transferring head (37) and rotated in a rotatable way in a Z-axis direction and a plurality of sub-heads provide on the circumferential portions of the head units (61, 63) each of which has a suction nozzle having a Z-axis direction. Nozzle elevating/lowering means are capable of lowering or elevating the plurality of nozzles in each head unit. Additionally Uchida et al teach 4 sets of suction nozzles arranged in a circumferential direction. Additionally Uchida et al teach a nozzle change unit (49), a component recognition unit (51) and a disposal tray (53) disposed between the component supply (35) and the substrate fixing unit (17).  The nozzle change unit (49) holds the suction nozzle (65) for mounting various parts to be mounted on the component transfer head (37) and the component transfer head (37) can exchange the suction nozzle (65) with the nozzle change unit (49). Additionally Uchida et al teach a control system of the component mounting apparatus (100). A substrate transfer unit (19) , a component supply unit (35) and an XY robot (39) I connected to a control unit (301).  This control unit (301) receives imaging data from the component recognition unit (51) and also reads data from memory tags (297) from the first head unit (61) and the second head unit (63). Control unit (301) is also connected to drive mechanism  of the component transfer head (37).It would have been obvious to provide a mounting system (37) configured to pick up a component supplied for a component supply device (35) and to mount the component on a target object, the component mounting system including multiple suction nozzles (65 & Fig.2 ), each capable of picking up the component; a rotary head (89 & Fig. 2) configured to hold the multiple suction nozzles (65 & Fig. 2) in a circumferential direction and to be capable of revolving each suction nozzle on the circumferential direction and simultaneously spinning each suction nozzle, a lifting and lowering device (83) configured to lift and lower a suction nozzle at a predetermined revolving position among the multiple suction nozzles; a storage device (297) configured to store any one of the multiple pieces of directionality information in association with identification information (297) including at least no directionality in which the component supplied from the component supply device (35) is able to be picked up at any spinning position; one direction in which the component supplied from the component supply device (35) is able to be picked up only at one specific spinning position; two directions in which the component supplied from the component supply device (35) is able to be  picked up only at any one of the two specific spinning positions and four directions in which the component supplied from the component supply device (35) is able to be picked up only at any one of four specific spinning positions and a control device (301) configured to acquire the identification information (297) of the suction nozzle used in picking up the component to acquire the corresponding directionality information from the storage device based on the acquired identification information and to control the head and the suction nozzle such that the component supplied from the component supply device is picked up at the spinning position in accordance with the acquired directionality information. As further applied to Claim 2 inasmuch as Uchida et al et al teach that the suction nozzles (65) have 180° rotational symmetry (Cf. e.g.at least Fig..6 and related disclosure) and the suction nozzles have 90° rotational symmetry the limitations recited in said Claim 2 is held to have been obvious in view of Uchida et al et al.  
      Claims 1 and 2 are further rejected under 35 U.S.C. 103 as being unpatentable over [isaka et al (WO  2016072014 A1) hereinafter Iisaka et al.
Iisaka et al teach a rotary head type component mounter provided at two locations around a rotary head arc Z-1 axis drive mechanism and Z-2 axis drive mechanism that lower suction nozzles and in the case in which the interval between the two suction nozzles is a multiple two times or greater than the arrangement pitch of components is a tray a component mounter performs consecutive simultaneous pickup operation repeatedly for a quantity corresponding to the quantity of component arrangement pitches between the two suction nozzles, the consecutive simultaneous pickup operation being that of lowering the two suction nozzles simultaneously such that the two of the components on tray are picked up simultaneously, then rotating rotary head by one nozzle pitch , moving rotary head int the arrangement direction of the components on tray by one component arrangement pitch, and then lowering the next suction nozzles simultaneously  such that another two of the components on tray are picked up simultaneously. Additionally Iisaka et al teach a rotary head component mounter (10), a conveyor (13) that conveys circuit boards (12). Conveyors (13a, 13b) convey the circuit boards (12). Tray feeder (20) is set on the side of conveyor (13). Pallet forwarding table (27) moves pallets (23) (tray) that have been pulled from magazine (21). Head moving mechanism (25) moves rotary head (24) between the pickup station at which component pickup operation is performed and the component mounting station at which component mounting operation is performed. A quantity of suction nozzles (26) pick up components loaded on a tray (22) that is on a pallet (23) hat is pulled forward on pallet forwarding table (27) of tray feeder (20) are held on rotary head (24) at a specified interval in a circumferential direction. Rotary head (24) is provided with a head rotating mechanism (31) that revolves the specified quantity of suction nozzles (26) in a circumferential direction of rotary head 924) by rotating head (24) around its own central axis (R axis) (Cf. Col 4.) It would have been obvious to provide a mounting system configured to pick up a component supplied for a component supply device (22) and to mount the component on a target object (12), the component mounting system including multiple suction nozzles (26), each capable of picking up the component; a rotary head (24) configured to hold the multiple suction nozzles (26) in a circumferential direction and to be capable of revolving each suction nozzle on the circumferential direction and simultaneously spinning each suction nozzle, a lifting and lowering device (32a and Z2) configured to lift and lower a suction nozzle at a predetermined revolving position among the multiple suction nozzles; a storage device (43) configured to store any one of the multiple pieces of directionality information in association with identification information including at least no directionality in which the component supplied from the component supply device (22) is able to be picked up at any spinning position; one direction in which the component supplied from the component supply device (22) is able to be picked up only at one specific spinning position; two directions in which the component supplied from the component supply device (22) is able to be  picked up only at any one of the two specific spinning positions and four directions in which the component supplied from the component supply device (22) is able to be picked up only at any one of four specific spinning positions and a control device (41) configured to acquire the identification information of the suction nozzle used in picking up the component to acquire the corresponding directionality information from the storage device based on the acquired identification information and to control the head and the suction nozzle such that the component supplied from the component supply device (22) is picked up at the spinning position in accordance with the acquired directionality information.  As further applied to Claim 2 inasmuch as Iisaka et al teach that the suction nozzles (26) have 180° rotational symmetry (Cf. e.g.at least Fig. 4 and related disclosure) and the suction nozzles have 90° rotational symmetry the limitations recited in said Claim 2 is held to have been obvious in view of Iisaka et al.  
       Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729